DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 9, 11, and 19 have been amended by Applicant. No claims have been currently added or cancelled. Claims 1-20 are currently pending. 
 
 Response to Arguments
Double Patenting Rejection 
Applicant’s arguments, regarding the provisional nonstatutory double patenting rejection of claims 1, 10, 11, and 20, filed 01/12/2022, been fully considered and are persuasive.  The provisional rejection on the ground of nonstatutory double patenting of claims 1, 10, 11, and 20 of the instant application over claims 11, 12+13, 1, and 2+3 of co-pending Application No. 16/729,330 has been withdrawn. 

Claim Rejections under 35 U.S.C. 112(a)
The rejection of claims 9 and 19, under 35 U.S.C. 112(a) has been withdrawn in view of Applicant’s amendment to said claims deleting “purchase” therefrom. 



Claim Rejections under 35 U.S.C. 102
The rejection of claims 1-8 and 11-18 under 35 U.S.C. 102(a)(1) has been withdrawn. However, upon further consideration a new grounds of rejection has been made under 35 U.S.C. 102. See Claim Rejections under 35 U.S.C. 102 section further below. 
Applicant’s arguments with respect to claim(s) 1-8 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections under 35 U.S.C. 103 
The rejection of claims 9-10 and 19-20 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 

Applicant’s arguments with respect to claim(s) 9-10 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-7, 9-17, and 19-20 (as amended) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 11 (as amended) are respectively drawn to a system and a method, hence each falls under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more. 
	Independent claims 1 and 11 (as amended) recite the same or analogous limitations: 
receive information related to a biological extraction and physiological state of a user;
generate a diagnostic output based upon the information related to the biological extraction and physiological state of the user, wherein the generating the diagnostic output comprises: identifying, by a machine learning module operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, the first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label; 
identifying, by the machine learning module operating on the computing device, nutrition related to the identified condition of the user as a function of the identified condition of the user and second training set, said second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label; 
an alimentary instruction set generator operating on a computing device, wherein the alimentary instruction set is configured to: generate a nutrition plan as a function of the diagnostic output, said nutrition plan including nutrition related to the identified condition of the user. 

Step 2A, Prong 1: 
The limitation of “generate a diagnostic output based upon the information related to the biological extraction…” , as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a computing device” [claims 1, 11], “a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], language, the limitation of “generate a diagnostic output based upon the information related to the biological extraction…” in the context of this claim encompasses a human healthcare professional generating a diagnosis (e.g., diabetes) based on received lab results from a patient, wherein the diagnosis is arrived by mentally examining physiological state data itemized in the lab results wherein the lab/test result values (e.g., blood sugar) might be correlated with prognostic labels (e.g., normal, abnormal, abnormal low, abnormal high, etc.). 
Similarly, the limitation of “identifying, …, a condition of the user…” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], language, “identifying, …, a condition of the user…” in the context of this claim encompasses a human healthcare professional generating a diagnosis (e.g., diabetes) based on received lab results from a patient, wherein the diagnosis is arrived by mentally examining physiological state data itemized in the lab results wherein the lab/test result values (e.g., blood sugar) might be correlated with prognostic labels (e.g., normal, abnormal, abnormal low, abnormal high, etc.)
Similarly, the limitation of “identifying,…, nutrition related to the identified condition of the user, …”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], language, “identifying,…, nutrition related to the identified condition of the user, …”encompasses a human healthcare professional mentally and/or with the aid of pen and paper identifying a treatment plan for the patient that is related to the previously made diagnosis (e.g., lower/eliminate sugar intake correlated to a diabetes diagnosis). 
Similarly, the limitation of “generate a nutrition plan …”, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], language, “generate a nutrition plan …” in the context of this claim encompasses a human healthcare professional mentally and/or with the aid of pen and paper generating a nutrition plan or diet regimen for a patient based on the previously given diagnosis (i.e., mental process as stated above) and the element of user wellness behavior (i.e. mental process as stated above). 
If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within a “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements - “by a computing device” [claims 1, 11], “by a machine learning module operating on the computing device” [claim 1], “an alimentary instruction set generator module operating on a computing device” [claim 1], to perform the limitations/steps listed above. These components in all steps are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(h)). Further, the step of “receive information related to a biological extraction and physiological state of a user” by the diagnostic engine operating on the computing device, is recited at a high level of generality and amounts to no more than mere data transmission, which is a form of extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “by a computing device” [claims 1, 11], “a diagnostic engine operating on the computing device” [claim 1], “a machine learning module operating on the computing device”, “an alimentary instruction set generator module operating on a computing device” [claim 1], to perform the limitations/steps listed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using a generic computer component cannon provide an inventive concept. Further, the step of “receive information related to a biological extraction and physiological state of a user” by the diagnostic engine operating on the computing device was considered to be extra-solution activity in Step 2A, Prong 2 and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claims). Thereby, a conclusion that the claimed step of “receive information related to a biological extraction of a user” is well understood, routine, conventional activity supported under Berkheimer. Hence, the claims are not patent eligible.

	Dependent claims 2-10 and 12-20 (as amended) are also ineligible for the same reasons given with respect to claims 1 and 11 (as amended). The dependent claims describe additional mental processes: 
mentally or with the aid of pen and paper “receive, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user” (claims 2, 12) (e.g., a human healthcare professional identifying a patient answer in a patient medical history questionnaire – this could also be done by the human healthcare professional during an in person consult with the patient).
 “wherein the input further comprises an element of user health history data” (claims 3, 13) (i.e., this limitation does not actively recite any functional limitation and merely further defines the received input from the user client device). 
“wherein information relating to the biological extraction further comprises data obtained from a wearable device containing a sensor” (claims 4, 14) (i.e., this limitation does not actively recite any functional limitation and merely further defines the information relating to the biological extraction). 
“wherein information relating to the biological extraction further comprises a self-assessment completed by the user containing a previous dietary intake” (claims 5, 15) (i.e., this limitation does not actively recite any functional limitation and merely further defines the information relating to the biological extraction).
mentally or with the aid of pen and paper“… identify foods contained within the nutrition plan as a function of user preference, wherein the user preference indicates a dietary restriction of the user.” (claims 6, 16) (e.g., encompasses a person identifying foods in the nutrition plan based on user preference).
Mentally or with the aid of pen and paper “…identify within the nutrition plan nutrition targets for the user based on the identified condition of the user (claims 7, 17) (e.g., a human healthcare professional identifying that the user/patient needs to lower his sugar or carbohydrates intake based on a previously identified condition that the user/patient has diabetes). 
“receive a user input from a user client device wherein the user input identifies a food preference of the user; and generate the nutrition plan utilizing the food preference of the user and wherein the nutrition plan contains recommended meal options based on the food preference.” (claims 8, 18) (e.g., encompasses a human healthcare professional mentally and/or with the aid of pen and paper preparing a personalized nutrition plan based on user food preferences).
“recommend a meal containing ingredients identified for the user within the nutrition instruction set; and transmit identification of ingredients contained with the meal to a server associated with a physical performance entity; and coordinate with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set” (claims 9, 19) (e.g., encompasses a human healthcare professional mentally and/or with the aid of pen and paper recommending a meal to the user and coordinating delivery of the ingredients necessary for the preparation of said meal.)
“transmit, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance entity is configured to deliver the nutrition plan to the user.” (claims 10, 20) (see below). 

Again, the dependent claims continue to cover the performance of the limitations in the mind as inherited from independent claims 1 and 11 (Step 2A, Prong 1). The dependent claims restating “by a computing device” [claims 1, 11], “a diagnostic engine operating on the computing device” [claim 1], “a machine learning module operating on the computing devices”, “an alimentary instruction set generator module operating on a computing device” [claim 1], to perform the steps of the dependent claims are again no more than generic computer components to apply the exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the steps of receive, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user  (in claims 2, 12), “receive a user input from a user client device wherein the user input identifies a food preference of the user;” (in claims 8, 18), transmit identification of ingredients contained with the meal to a server associated with a physical performance entity; (in claims 9, 19), and “transmit, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance entity is configured to deliver the nutrition plan to the user.” (in claims 10, 20) are recited at a high level of generality and amounts to no more than mere data transmission, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong 2; see MPEP 2106.05(h)). Hence, the additional elements in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “by a computing device” [claims 1, 11], “a diagnostic engine operating on the computing device” [claim 1], “a machine learning module operating on the computing device”, “an alimentary instruction set generator module operating on a computing device” [claim 1], to perform the limitations/steps listed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the step of receive, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user  (in claims 2, 12), “receive a user input from a user client device wherein the user input identifies a food preference of the user;” (in claims 8, 18), transmit identification of ingredients contained with the meal to a server associated with a physical performance entity; (in claims 9, 19), and “transmit, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance entity is configured to deliver the nutrition plan to the user.” (in claims 10, 20) were considered to be extra-solution activity in Step 2A, Prong 2, and thus it is re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claims). Thereby, a conclusion that the claimed receiving and transmitting (as recited in claims 2, 12, 9, 19, and 10, 20) are well-understood, routine, conventional activity is supported under Berkheimer. Hence, the dependent claims 2-10 and 12-20 (as amended) are not patent eligible because they do not amount to significantly more than an abstract idea nor provide an inventive concept. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf et al. (U.S. Patent No. 11183080).
Regarding claim 1, Wolf teaches a system for generating an alimentary instruction set identifying a nutrition plan, comprising: 
a computing device (Wolf, Col. 3, lines 58-67, teaches program modules that execute on one or more computing devices.); 

a diagnostic engine operating on the computing device, wherein the diagnostic engine is configured to: 

receive information related to a biological extraction and physiological state of a user; generate a diagnostic output based upon the information related to the biological extraction and physiological state of the user, wherein generating the diagnostic output comprises (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 14-23, further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39, further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate the nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 

identifying, by a machine learning module operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, the first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutrition service can take objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculate target outcomes or ranges for two or more biomarkers.; Wolf, Col. 1, lines 60-teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone body ratios, IL-6 inflammation markers, hunger, fullness, and the like; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations).; and 

identifying, by the machine learning module operating on the computing device, nutrition related to the identified condition of the user as a function of the identified condition of the user and a second training set, said second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations ); and 

an alimentary instruction set generator operating on a computing device, wherein the alimentary instruction set is configured to: generate a nutrition plan as a function of the diagnostic output, said nutrition plan including the nutrition related to the identified condition of the user (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 2, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the diagnostic engine is further configured to receive, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user (Wolf, Col. 2, lines 13-15, teaches the health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 16-25 teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For example, the individual may wear a continuous glucose meter that monitors blood glucose levels often; Wolf, Col. 2, lines 26-41 further teaches an individual may also input data into one or more software applications that can be utilized. For example, an individual may input test data determined from one or more tests such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources such as but not limited to an individual, a lab, a doctor, an organization, or some other data source.).


Regarding claim 3, Wolf teaches all of the limitations of claim 2, and Wolf further teaches wherein the input further comprises an element of user health history data (Wolf, Col. 7-8, lines 61-67 and lines 1-3, teach receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


Regarding claim 4, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein information relating to the biological extraction further comprises data obtained from a wearable device containing a sensor (Wolf, Col. 2, lines 16-25, teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like. The individual may also wear a continuous glucose meter that monitors blood glucose levels often by measuring levels of glucose in interstitial fluid.; Wolf, Col. 7-8, lines 61-67 and lines 1-3 further teaches receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


Regarding claim 5, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein information relating to the biological extraction further comprises a self-assessment completed by the user containing a previous dietary intake (Wolf, Col. 2, lines 13-15, teaches health data might be obtained through self-reporting.; Wolf, Col. 2, lines 31-41, further teaches an individual may also input data into one or more software applications (or provide the data some other way) that can be utilized. For example, a user may enter the food they had during a meal, how much they slept, how hungry they are, how they feel, what medication they take, and the like.).


Regarding claim 6, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the alimentary instruction set generator is further configured to identify foods contained within the nutrition plan as a function of a user preference, wherein the user preference indicates a dietary restriction of the user (Wolf, Col. 3, lines 18-41 teaches the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 10, lines 54-65, further teaches determining how a variety of different foods meet the objectives, constraints, and preferences when generating the personalized nutritional recommendations).


Regarding claim 7, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the alimentary instruction set generator is further configured to identify within the nutrition plan nutrition targets for the user based on the identified condition of the user (Wolf, Paragraph Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 13, lines 35-41, further teaches for example, for an individual that desires blood glucose to stay below a target level, one of the objectives may be to limit a blood glucose response to a predefined level. The objectives can also include other objectives, such as but not limited to weight loss, gut microbiome targeting, triglycerides, and the like.; Wolf, Col. 11, lines 39-46 teaches the nutrition service is configured to provide an individual with personalized food choices. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 8, Wolf teaches all of the limitations of claim 1, and Wolf further  teaches wherein the alimentary instruction set generator is further configured to: receive a user input from a user client device wherein the user input identifies a food preference of the user; and generate the nutrition plan utilizing the food preference of the user and wherein the nutrition plan contains recommended meal options based on the food preference (Wolf, Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.).

	Regarding claim 11, Wolf teaches a method for generating an alimentary instruction set identifying a nutrition plan, comprising: 

receiving, by a diagnostic engine operating on a computing device, information related to a biological extraction and physiological state of a user; generating, by the diagnostic engine operating on the computing device, a diagnostic output based upon the information related to the biological extraction and physiological state of the user, wherein the generating the diagnostic output comprises   (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 14-23, further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39, further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate the nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 
identifying, by a machine learning module operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, said first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutrition service can take objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculate target outcomes or ranges for two or more biomarkers.; Wolf, Col. 1, lines 60-teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone body ratios, IL-6 inflammation markers, hunger, fullness, and the like; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations); and 

identifying, by the machine learning module operating on the computing device, nutrition related to the identified condition of the user as a function of the identified condition of the user and a second training set, said second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label  (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations ); and

 generating, by an alimentary instruction set generator operating on the computing device, a nutrition plan as a function of the diagnostic output, said nutrition plan including the nutrition related to the identified condition of the user  (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 12, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein receiving information relating to the biological extraction further comprises receiving, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user (Wolf, Col. 2, lines 13-15, teaches the health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 16-25 teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For example, the individual may wear a continuous glucose meter that monitors blood glucose levels often; Wolf, Col. 2, lines 26-41 further teaches an individual may also input data into one or more software applications that can be utilized. For example, an individual may input test data determined from one or more tests such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources such as but not limited to an individual, a lab, a doctor, an organization, or some other data source.).

Regarding claim 13, Wolf teaches all of the limitations of claim 12, and Wolf further teaches wherein receiving the input further comprises receiving an element of user health history data (Wolf, Col. 7-8, lines 61-67 and lines 1-3, teach receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


	Regarding claim 14, Wolf teaches all of the limitations of claim 11, and Wolf further teaches  wherein receiving information relating to the biological extraction further comprises data obtained from a wearable device containing a sensor (Wolf, Col. 2, lines 16-25, teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like. The individual may also wear a continuous glucose meter that monitors blood glucose levels often by measuring levels of glucose in interstitial fluid.; Wolf, Col. 7-8, lines 61-67 and lines 1-3 further teaches receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


	Regarding claim 15, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein receiving information relating to the biological extraction further comprises a self-assessment completed by the user containing a previous dietary intake (Wolf, Col. 2, lines 13-15, teaches health data might be obtained through self-reporting.; Wolf, Col. 2, lines 31-41, further teaches an individual may also input data into one or more software applications (or provide the data some other way) that can be utilized. For example, a user may enter the food they had during a meal, how much they slept, how hungry they are, how they feel, what medication they take, and the like.).

	
	Regarding claim 16, Wolf teaches all or the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises identifying foods contained within the nutrition plan as a function of a user preference wherein the user preference indicates a dietary restriction of the user (Wolf, Col. 3, lines 18-41 teaches the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 10, lines 54-65, further teaches determining how a variety of different foods meet the objectives, constraints, and preferences when generating the personalized nutritional recommendations).



	Regarding claim 17, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises identifying within the nutrition plan nutrition targets for the user based on the identified condition of the user (Wolf, Paragraph Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 13, lines 35-41, further teaches for example, for an individual that desires blood glucose to stay below a target level, one of the objectives may be to limit a blood glucose response to a predefined level. The objectives can also include other objectives, such as but not limited to weight loss, gut microbiome targeting, triglycerides, and the like.; Wolf, Col. 11, lines 39-46 teaches the nutrition service is configured to provide an individual with personalized food choices. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).

Regarding claim 18, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises: receiving a user input from a user client device wherein the user input identifies a food preference of the user; and generating the nutrition plan utilizing the food preference of the user and wherein the nutrition plan contains recommended meal options based on the food preference of the user (Wolf, Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 1920 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. in view of Brown (US 20040116780 A1).

Regarding claim 9, Wolf teaches all of the limitations of claim 1. Wolf teaches, at Col. 14, lines 18-24, that the recommendation data of the foods/meals is provided. In some examples, the recommendation data is provided via a user interface 104 that is displayed on a display associated with the computing device 102. In other configurations, the recommendation data can be included in an email, or some other electronic communication that is delivered to the user. However, Wolf does not clearly or distinctly disclose wherein the alimentary instruction set generator is further configured to: recommend a meal containing ingredients identified for the user within the nutrition instruction set; and transmit identification of the ingredients contained within the meal to a server associated with a physical performance entity; and coordinate with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set. 

	Nevertheless, Brown teaches wherein the alimentary instruction set generator is further configured to: recommend a meal containing ingredients identified for the user within the nutrition instruction set; and transmit identification of the ingredients contained within the meal to a server associated with a physical performance entity; and coordinate with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]). 


Regarding claim 10, Wolf teaches all of the limitations of claim 1, however, Wolf does not distinctly disclose  wherein the computing device is further configured to: transmit, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance instruction set identifies the nutrition plan and wherein the physical performance entity is configured to deliver the nutrition plan to the user (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]).


	Regarding claim 19, Wolf teaches all of the limitations of claim 11. Wolf teaches, at Col. 14, lines 18-24, that the recommendation data of the foods/meals is provided. In some examples, the recommendation data is provided via a user interface 104 that is displayed on a display associated with the computing device 102. In other configurations, the recommendation data can be included in an email, or some other electronic communication that is delivered to the user. However, Wolf does not clearly or distinctly disclose wherein generating the nutrition plan further comprises: recommending a meal containing ingredients identified for the user within the nutrition instruction set; transmitting the ingredients contained within the meal to a server associated with a physical performance entity; and coordinating with the physical performance entity the delivery to the user of the ingredients identified for the user within the nutrition instruction set.

	Nevertheless, Brown teaches wherein generating the nutrition plan further comprises: recommending a meal containing ingredients identified for the user within the nutrition instruction set; transmitting the ingredients contained within the meal to a server associated with a physical performance entity; and coordinating with the physical performance entity the delivery to the user of the ingredients identified for the user within the nutrition instruction set (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).

	Regarding claim 20, Wolf teaches all of the limitations of claim 11, however, Wolf does not distinctly disclose further comprising: transmitting, by the computing device, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance instruction set identifies the nutrition plan and wherein the physical performance entity is configured to deliver the nutrition plan to the user (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123